Memorandum Opinion. Appellant was convicted by a jury of armed robbery, MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). He now takes this appeal upon claim of right.
Evidence adduced at the trial showed that four men perpetrated an armed robbery in a grocery store on April 6, 1969. The appellant was identified by victims of the robbery and also implicated by the testimony of one of the participants in the robbery who testified as a prosecution witness.
An examination of the record discloses no jurisdictional or fundamental error.
Affirmed.